This cause has heretofore been reversed and dismissed because of the fact that no complaint appeared in the record brought before us.
By motion duly filed by the State's Attorney, it is made to appear that the failure to embody such complaint in the record was an inadvertence upon the part of the county clerk, and a certified copy of such complaint having been furnished us in a supplemental transcript, showing its filing at the proper time, the order dismissing such prosecution is set aside, and we will proceed to consider such case upon its merits.
The appellant filed a motion to quash the complaint and information, alleging that they failed to charge an offense against the laws of this State. We have examined them and they appear to be in line with the decisions of this Court, and are such as we have uniformly upheld.
The statement of facts is short and shows, in substance, that upon a search of appellant's premises in Runnels County, in July, 1937, officers found 48 twelve ounce cans of beer, said beer containing alcohol in excess of one-half of one per cent. by volume, and that such county was a "dry area" at such time.
The charge seems to be correct and the proof sufficient.
This cause is therefore affirmed. *Page 76 
                    ON MOTION FOR REHEARING.